

Exhibit 10(s)


CHANGE IN CONTROL AGREEMENT
 
THIS AGREEMENT (the “Agreement”) made as of this 15th day of December, 2009 (the
“Effective Date”) by and between Sandy Spring Bancorp, Inc., a registered bank:
holding company and a Maryland Corporation (“Bancorp”), Sandy Spring Bank, a
Maryland corporation and wholly owned subsidiary of Bancorp with its
headquarters in Olney, Maryland (collectively the “Bank”) and Frank H. Small
(the “Officer”).
 
WITNESSETH:
 
WHEREAS, the Officer is employed as the Executive Vice President of Bancorp and
Executive Vice President and Chief Operating Officer of the Bank.
 
WHEREAS, the Bank and the Officer each desire that the Officer be provided with
certain benefits in the event of a Change in Control, as defined below.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, it is agreed as follows:
 
1.
Definitions:

 
a.           Change in Control. A “Change in Control” shall be deemed to occur
on the earliest of any of the following events after the date of this Agreement:
 
i.     The acquisition by any entity, person or group (other than the
acquisition by a tax-qualified retirement plan sponsored by Sandy Spring
Bancorp, Inc. (“Bancorp”) or the Bank of beneficial ownership, as that term is
defined in Rule 13d-3 under the Securities Exchange Act of 1934, of more than
25% of the outstanding capital stock of Bancorp or the Bank entitled to vote
generally for the election of directors (“Voting Stock”);
 
ii.    The commencement by any entity, person, or group (other than Bancorp or
the Bank, a subsidiary of Bancorp or the Bank, or a tax-qualified retirement
plan sponsored by Bancorp or the Bank) of a tender offer or an exchange offer
for more than 20% of the outstanding Voting Stock of Bancorp or the Bank;
 
iii.   The effective time of (a) a merger or consolidation of Bancorp or the
Bank with one or more other corporations as a result of which the holders of the
outstanding Voting Stock of Bancorp or the Bank immediately prior to such merger
exercise voting control over less than 80% of the Voting Stock of the surviving
or resulting corporation, or (b) a transfer of substantially all of the property
of Bancorp or the Bank other than to an entity of which Bancorp or the Bank owns
at least 80% of the Voting Stock;
 
iv.   Upon the acquisition by any entity, person, or group of the control of the
election of a majority of the Bank’s or Bancorp’s directors;
 
v.    At such time that, during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors (“Board”)
of Bancorp or the Board of the Bank (the “Continuing Directors”) cease for any
reason to constitute at least two-thirds of such Board, provided that any
individual whose election or nomination for election as a member of the Board
was approved by a vote of at least two-thirds of the Continuing Directors of
such Board then in office shall be considered a Continuing Director.
 
Small Change in Control Agreement
 
1

--------------------------------------------------------------------------------

 
 
b.            Covered Period. The “Covered Period” shall mean the period
beginning six months before a Change in Control and ending at the end of the
term specified in Section 2 hereof.
 
c.            Good Reason. “Good Reason” shall be deemed to exist at the time
that any of the following events occurs without the Officers express written
consent:
 
i.    A material reduction in the Officer’s responsibilities or authority in
connection with his employment by Bancorp or the Bank;
 
ii.   Assignment to the Officer of duties for which he is not reasonably
equipped by his skills and experience;
 
iii.  A reduction in salary or material reduction in benefits;
 
iv.  A requirement that the Officer’s principal business office or principal
place of residence be relocated out side any county in which the Bank has its
main office, its branches, or its deposit-taking Automatic Teller Machines; or
 
v.   Failure to provide office facilities, secretarial services, and other
administrative services to Officer that are substantially equivalent to the
facilities and services provided to the Officer immediately after the Effective
Date (excluding brief periods during which office facilities may be temporarily
unavailable due to fire, natural disaster, or other calamity).
 
vi.  The Officer’s resignation for any reason during the first sixty (60) days
immediately following the first twelve months after the effective date of a
definitive purchase and assumption agreement, the execution of which brought
about the Change in Control.
 
Notwithstanding the foregoing, a reduction or elimination of the Officer’s
benefits under one or more benefit plans maintained by Bancorp or the Bank as
part of a good faith, overall reduction or elimination of such plan or plans or
benefits thereunder applicable to all participants in a manner that does not
discriminate against the Officer (except as such discrimination may be necessary
to comply with law) shall not constitute an event of Good Reason or a material
breach of this Agreement, provided that benefits of the type or to the general
extent as those offered under such plan or plans prior to such reduction or
elimination are not available to other officers of Bancorp or the Bank or any
company that controls either of them under a plan or plans in or under which the
Officer is not entitled to participate and to receive benefits on a fair and
nondiscriminatory basis.
 
Notwithstanding the foregoing, it is expected that the Bank will perform all
duties and agreements to be performed herein, and they shall have the right to
cure non-performance, to the extent such performance is reasonably capable of
being cured, and shall promptly upon receipt of written notice of
non-performance that the Officer describes and alleges to be Good Reason, comply
with the requirements of such notice. and further if they shall not comply with
such notice to the satisfaction of the Officer within forty-eight (48) hours
after delivery thereof, (except if such compliance cannot be reasonably
completed within forty-eight (48) hours, if Bank shall not commence to comply
with such period and thereafter proceed to completion with due diligence) the
Officer shall have the right to proceed with notice of a “Good Reason”
termination as specified above.
 
d.           Just Cause. Termination for “Just Cause” shall mean termination of
employment by reason of the Officer’s:
 
 
i.
Personal dishonesty;

 
 
ii.
Willful misconduct;

 
Small Change in Control Agreement
 
2

--------------------------------------------------------------------------------

 
 
 
iii.
Breach of fiduciary duty involving personal profit;

 
 
iv.
Intentional failure to perform duties; or

 
 
v.
Willful violation of any law, rule, or regulation (other than traffic violations
or similar offenses) or final cease-and-desist order.

 
Notwithstanding the foregoing, it is expected that Officer will perform all
duties and agreements to be performed herein, and Officer shall have the right
to cure non-performance, to the extent such performance is reasonably capable of
being cured, and shall promptly upon receipt of written notice of
non-performance that Bancorp or the Bank describes and alleges to be Just cause,
comply with the requirements of such notice, and further if Officer shall not
comply with such notice to the satisfaction of the Bank within forty-eight (48)
hours after delivery thereof, (except if such compliance cannot be reasonably
completed within forty-eight (48) hours, if Officer shall not commence to comply
within such period and thereafter proceed to completion with due diligence) the
Bank shall have the right to proceed with a “Just Cause “ termination as
described above.
 
The Bank shall determine if Just Cause exists with respect to its employment of
the Officer in the exercise of its good faith discretion.
 
e.            Total Annual Compensation. For purposes of this Agreement, Total
Annual Compensation shall mean:
 
i.    One-year’s base salary at the highest rate in effect in the period
beginning six months before the last Change in Control to occur before
termination of the Officer’s employment; plus
 
ii.   Other compensation, including, without limitation, bonus payments, at the
rate paid for (i) the calendar year preceding such Change in Control, or (ii)
the calendar year preceding termination of the Officer’s employment, whichever
is greater, but shall not include the value of benefits that are not subject to
current federal income taxation to the Officer. Such other compensation for a
calendar year shall be annualized on a monthly basis based upon the number of
months in the calendar year in which the Officer was employed.
 
2.
Term. The term of this Agreement shall be the period commencing on the Effective
Date and ending on the last moment of the second anniversary of the Effective
Date. On each anniversary of the Effective Date prior to a termination of the
Agreement, the term under this Agreement shall be extended for an additional
one-year period beyond the then effective expiration date without action by any
party, provided that neither the Bank nor the Officer shall have given written
notice at least sixty (60) days prior to such anniversary date of its or his
desire that the term not be extended.

 
3.
Termination in Connection with a Change in Control.

 
a.   If, within the Covered Period, the Bank shall terminate the Officer’s
employment without Just Cause or the Officer shall terminate his employment with
Good Reason, the Bank shall, within ten calendar days of the termination of
Officer’s employment, make a lump-sum cash payment to him equal to 2.99 times
his Total Annual Compensation.
 
b.   Also in the event of such a termination, the Officer shall, for three
calendar years following the Officer’s termination of employment, continue to
participate in any benefit plans of The Bank that provide health (including
medical and dental), life and disability insurance, or similar coverage upon
terms no less favorable than the most favorable terms provided to executive
officers of the Bank during such period.
 
Small Change in Control Agreement
 
3

--------------------------------------------------------------------------------

 
 
4.
Adjustment of Certain Payments and Benefits.

 
a.   In the event that payments pursuant to this Agreement (including, without
limitation, any payment under any plan, program, or arrangement referred to in
Section 3 hereof) would result in the imposition of a penalty tax pursuant to
Section 28OG of the Internal Revenue Code, such payments shall be reduced to
equal the maximum amount that may be paid under such Section 28OG without
exceeding such limits. In the event any such reduction in payments is necessary,
the Officer may determine, in his sole discretion, which categories of payments
(including, without limitation, the value of benefits, acceleration of vesting,
or receipt of benefits or amounts) are to be reduced or eliminated.
 
b.   Payments made to the Officer pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section I (W) of the
Federal Deposit Insurance Act (“FDIA”), relating to “golden parachute” and
indemnification payments and certain other benefits.
 
5.
Confidentiality. The Officer agrees to maintain the confidentiality of any and
all information concerning the operation or financial status of Bancorp, the
Bank, and any of their subsidiaries; the names or addresses of any of the
borrowers, depositors, and other customers of any such companies; any
information concerning or obtained from such customers; and any other
information concerning Bancorp or the Bank or any of their subsidiaries to which
he may be exposed during the course of his employment. The Officer further
agrees that, unless required by law or specifically permitted by Bancorp or the
Bank in writing, he will not disclose to any person or entity, either during or
subsequent to his employment, any of the above-mentioned information which is
not generally known to the public, nor shall he employ such information in any
way other than for the benefit of The Bank.

 
6.
Successors and Assigns.

 
a.   This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank that shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Bank.
 
b.   Since the Bank is contracting for the unique and personal skills of the
Officer, the Officer shall be precluded from assigning or delegating his rights
or duties hereunder without first obtaining the written consent of the Bank.
 
7.
No Mitigation. The Officer shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Officer in any subsequent employment.

 
8.
No Plan Created. The Officer and the Bank expressly declare and agree that this
Agreement was negotiated among them and that no provision or provisions of this
Agreement are intended to, or shall be deemed to, create any plan for purposes
of the Employee Retirement Income Security Act or any other law or regulation,
and the Bank and the Officer each expressly waives any right to assert the
contrary. Any assertion in any judicial or administrative filing, hearing, or
process by or on behalf of the Officer or the Bank that such a plan was so
created by this Agreement shall be deemed a material breach of this Agreement by
the party making such an assertion or on whose behalf such assertion was made.

 
Small Change in Control Agreement
 
4

--------------------------------------------------------------------------------

 
 
9.
No Additional Rights: Third Party Beneficiary.

 
a.   This Agreement does not confer any right to employment or any other right
not specifically stated herein. Any assertion in any judicial or administrative
filing, hearing, or process by or on behalf of the Officer or the Bank that it
does so shall be deemed a material breach of this Agreement by the party making
such an assertion or on whose behalf such assertion was made.
 
b.   Bancorp is a third party beneficiary, with notice thereof, to Section 5 of
this Agreement. This Agreement is for the benefit of the parties hereto, and,
except as expressly stated herein with respect to Bancorp, is not intended to be
for the benefit of, or to be enforceable by, any other person.
 
10.
Certain Regulatory Events.

 
a.   If the Officer is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Sections 8(e)(4)
or 8(g)(1) of the FDIA, all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.
 
b.   If the Bank is in default (as defined in Section 3(x)(1) of FDIA), all
obligations of the Bank under this Agreement shall terminate as of the date of
default, but vested rights of the parties shall not be affected.
 
c.   If a notice served under Sections 8(e)(3) or 8(g)(l) of the FDIA suspends
and/or temporarily prohibits the Officer from participating in the conduct of
the Bank’s affairs, the Bank’s obligations under this Agreement shall be
suspended as of the date of such service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion, (i) pay the Officer all or part of the compensation withheld while
its contract obligations were suspended, and (ii) reinstate (in whole or in
part) any of its obligations that were suspended.
 
The occurrence of any of the events described in paragraphs a, b, and c above
may be considered by the Bank in connection with a termination for Just Cause.
 
11.
Notices. All notices, requests, demands and other communications in connection
with this Agreement shall be made in writing and shall be deemed to have been
given when delivered by hand or 48 hours after mailing at any general or branch
United States Post Office, by registered or certified mail, postage prepaid,
addressed as follows, or to such other address as shall have been designated in
writing by the addressee:

 
 
a.
If to the Bank:

 
Sandy Spring Bank
c/o Office of General counsel
I7801 Georgia Avenue
Olney, MD 20832


 
b.
If to the Officer:

 
Frank H. Small
1010 Windjammer Court
Churcton, MD 20733
 
Small Change in Control Agreement
 
5

--------------------------------------------------------------------------------

 
 
12.
Amendments. No amendments or additions to this Agreement shall be binding unless
made in writing and signed by all of the parties.

 
13.
Applicable Law. Except to the extent preempted by Federal law, the laws of the
State of Maryland, without regard to its conflict of laws principles, shall
govern this Agreement in all respects, whether as to its validity, construction,
capacity, performance or otherwise.

 
14.
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

 
15.
Headings. Headings contained herein are for convenience of reference only.

 
16.
Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof.

 
17.
Section 409A

 
(i)      The Officer will be deemed to have a termination of employment for
purposes of determining the timing of any payments that are classified as
deferred compensation only upon a “separation from service” within the meaning
of Section 409A.
 
(ii)     If at the time of the Officer’s separation from service, (a) the
Officer is a “specified employee” (within the meaning of Section 409A and using
the methodology selected by the Bank) and (b) the Bank makes a good faith
determination that an amount payable or the benefits to be provided hereunder
constitutes deferred compensation (within the meaning of Section 409A), the
payment of which is required to be delayed pursuant to the six-month delay rule
of Section 409A in order to avoid taxes or penalties under Section 409A, then
the Bank will not pay the entire amount on the otherwise scheduled payment date
but will instead pay on the scheduled payment date the maximum amount
permissible in order to comply with Section 409A (i.e., any amount that
satisfies an exception under the Section 409A rules from being categorized as
deferred compensation) and will pay the remaining amount (if any) in a lump sum
on the first business day after such six month period.
 
(iii)    To the extent the Officer would be subject to an additional 20% tax
imposed on certain deferred compensation arrangements pursuant to Section 409A
as a result of any provision of this Agreement, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such tax and the
parties shall promptly execute any amendment reasonably necessary to implement
this Section 17. The Officer and the Bank agree to cooperate to make such
amendment to the terms of this Agreement as may be necessary to avoid the
imposition of penalties and taxes under Section 409A; provided, however, that
the Officer agrees that any such amendment shall provide the Officer with
economically equivalent payments and benefits, and the Officer agrees that any
such amendment will not materially increase the cost to, or liability of, the
Bank with respect to any payment.
 
(iv)    For purposes of the this Agreement, Section 409A shall refer to Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and any other authoritative guidance issued thereunder.
 
Small Change in Control Agreement
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.
 

 
SANDY SPRING BANCORP, INC.
          /s/ Daniel J. Schrider    
Daniel J. Schrider, President and Chief Executive Officer
         
SANDY SPRING BANK
          /s/ Daniel J. Schrider    
Daniel J. Schrider, President and Chief Executive Officer
         
OFFICER
         
/s/ Frank H. Small
   
Frank H. Small
 

 
Small Change in Control Agreement
 
7

--------------------------------------------------------------------------------

 